TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00487-CV



Shane Steiner and Robert Lee Steiner, Appellants

v.


T. C. ("Buck") Steiner, Deceased, Appellee





FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
NO. G-37, HONORABLE JEROME JONES, JUDGE PRESIDING 





	On February 12, 2002, the parties filed a joint motion asking this Court to dismiss the
appeal as the parties have settled all matters in controversy.  The motion is granted and the appeal
is dismissed.



  					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Joint Motion
Filed:   February 28, 2002
Do Not Publish